EXHIBIT 10.95

 

SIXTH AMENDMENT TO REVOLVING LOAN PROMISSORY NOTE

 

This Sixth Amendment to Revolving Loan Promissory Note (this “Amendment”) is
made and entered into as of August 27, 2013, by and between AMERICAN AGCREDIT,
PCA, an agricultural credit association chartered pursuant to the Farm Credit
Act of 1971 (“Lender”), and ROYAL HAWAIIAN ORCHARDS, L.P., a Delaware limited
partnership formerly known as ML Macadamia Orchards, L.P., and ROYAL HAWAIIAN
RESOURCES, INC., a Hawaii corporation formerly known as ML RESOURCES, INC.
(together, “Borrower”).

 

R E C I T A L S:

 

A.                                    Lender made Borrower a loan in the
original amount of $5,000,000.00 (the “Revolving Loan”), being one of the loans
described in the Fourth Amended and Restated Credit Loan Agreement dated
July 15, 2010, as amended by that First Amendment to Fourth Amended and Restated
Credit Agreement dated March 7, 2011, as further amended by that Second
Amendment to Fourth Amended and Restated Credit Agreement dated July 12, 2012,
and as further amended by that Third Amendment to Fourth Amended and Restated
Credit Agreement to be executed concurrently herewith (the “Credit Agreement”),
and evidenced by a Revolving Loan Promissory Note dated July 8, 2008, as amended
by that First Amendment to Revolving Loan Promissory Note dated June 30, 2009,
as further amended by that Second Amendment to Revolving Loan Promissory Note
effective June 29, 2010, as further amended by that Third Amendment to Revolving
Loan Promissory Note effective July 15, 2010, as further amended by that Fourth
Amendment to Revolving Loan Promissory Note dated July 15, 2010, as further
amended by that Fifth Amendment to Revolving Loan Promissory Note dated July 12,
2012 (together, the “Revolving Note”).

 

B.                                    Borrower has requested, and Lender has
agreed to, among other things, increase the amount of the Revolving Note by
$2,000,000.00, from $5,000,000.00 to $7,000,000.00 until December 31, 2013, at
which time and by which date the amount of the Revolving Note will be reduced
back down to $5,000,000.00, by Borrower making a partial payment of principal to
reduce the amount of the outstanding loan to said amount.

 

C.                                    The parties are entering into this
Amendment to evidence the extension of the increased amount of the Revolving
Note until December 31, 2013.

 

NOW, THEREFORE, taking the forgoing Recitals into account, and for other good
and valuable consideration, the receipt of which are hereby acknowledged, the
parties agree as follows:

 

--------------------------------------------------------------------------------


 

A G R E E M E N T

 

1.                                      Amendment of Amount of Revolving Note. 
The Revolving Note amount is hereby increased by $2,000,000.00 (the “Increased
Amount”) from $5,000,000.00 to $7,000,000.00 until December 31, 2013.  On
January 1, 2014, the amount of the Revolving Note shall be reduced to
$5,000,000.00.  On the Maturity Date Borrower shall pay the entire unpaid
principal sum together with all interest accrued thereon.  On or before
January 1, 2014, herein called “Partial Payment Date”, Borrower shall make a
partial payment of principal in such amount as shall be sufficient to reduce the
outstanding principal of the Revolving Loan to $5,000,000.00.  Further, all
interest and advances (if any) shall be paid in full such that, on the Partial
Payment Date, the total of all amounts (principal, interest, advances, or
otherwise) owing as and for the Revolving Loan shall be no more than
$5,000,000.00 on the Partial Payment Date.  Failure to make such payment on the
Partial Payment Date shall be a default on the Revolving Loan.

 

2.                                      Other Amendments.  The Revolving Loan is
further amended as expressly modified in the Third Amendment to Fourth Amended
and Restated Credit Agreement to be executed concurrently with this Amendment. 
Such modifications shall include, but are not limited to: (i) a 50 basis point
increase in the interest rate on the Increased Amount of $2,000,000.00; (ii) a
change to the Consolidated EBITDA definition to include proceeds from a
subscription rights offering to be conducted by the Borrower prior to
December 31, 2013; (iii) amendment of the Minimum Consolidated EBITDA financial
covenant for September 30, 2013, to $0; and (iv) amendment of the unused
commitment fee to be not applicable to the Increased Amount of $2,000,000.00.

 

Except as modified expressly or by necessary implication herein or in the Credit
Agreement, all of the terms and conditions of the Revolving Note shall remain
unchanged and in full force and effect.  The Term Loan (including the 2010 Term
Loan) (or any other instrument not expressly noted as affected hereby) is not
affected by these presents.

 

3.                                      Security Remains In Effect.  All
instruments of security (“Security Instruments”), remain in full force and
effect and secure all obligations of Borrower, as affected by these presents,
including without limitation that Mortgage, Security Agreement, Financing
Statement And Assignment Of Rents dated January 8, 2009, recorded in the Bureau
of Conveyances of the State of Hawaii on January 14, 2009, as Document
No. 2009-004913, and filed in the Office of the Assistant Registrar of the Land
Court of the State of Hawaii as Document No. 3818975 and noted on Transfer
Certificate of Title No. 283473, 337743, 337744, 510502, 589117, and 473851, as
additionally charged and amended by that Additional Charge To And Amendment Of
Mortgage, Security Agreement, Financing Statement And Assignment Of Rents
effective June 30, 2009, recorded as aforesaid as Document No. 2009-103496
through 2009-103497 and filed as aforesaid as Document No. 3875709 through
3876710 and noted on the aforesaid Transfer Certificates of Title, and as
additionally charged and amended by that Additional Charge to and Amendment of
Mortgage, Security Agreement, Financing Statement and Assignment of Rents made
effective on July 15, 2010, recorded in the Bureau of Conveyances of the State
of Hawaii on August 6, 2010, as Document No. 2010-0113108, and filed in the
Office of the Assistant Registrar of the Land Court of the State of Hawaii as
Document No. 3986961 and noted on the aforesaid Transfer Certificates of Title,
and a security agreement dated May 1, 2000, a supplement thereto dated May 1,
2004, a second supplement thereto dated July 8, 2008, a third supplement thereto
dated June 30, 2009, and a forth supplement thereto dated July 15, 2010, and the
financing statement(s) recorded as aforesaid as

 

--------------------------------------------------------------------------------


 

Document No(s). 2000-059003 and 2010-113110.  These presents do not and shall
not affect the priority of any of the Security Instruments.  These presents are
made as a part of the same transaction(s) as the transaction(s) evidenced by the
instruments heretofore recited in these presents.  Borrower jointly and
severally re-affirm(s) all of Borrower’s obligations to Lender whether as set
forth in this writing or in any other writing or otherwise (and whether as a
borrower, mortgagor, debtor, or otherwise).”

 

4.                                      This Amendment shall be governed by and
construed in accordance with the laws of the State of California, provided that
the Lender shall retain all rights arising under federal law.

 

IN WITNESS WHEREOF, this Sixth Amendment to Revolving Loan Promissory Note has
been duly executed as of the date first written above.

 

 

ROYAL HAWAIIAN ORCHARDS, L.P., a
Delaware limited partnership formerly known as ML
MACADAMIA ORCHARDS, L.P.

 

 

 

By:

ROYAL HAWAIIAN RESOURCES, INC., a
Hawaii corporation formerly known as ML
RESOURCES, INC., its managing general
partner

 

 

 

 

 

 

By:

/s/ Jon Y. Miyata

 

 

Name:

Jon Y. Miyata

 

 

Title:

Vice President

 

 

 

ROYAL HAWAIIAN RESOURCES, INC., a
Hawaii corporation formerly known as
ML RESOURCES, INC.

 

 

 

 

 

 

By:

/s/ Jon Y. Miyata

 

Name:

Jon Y. Miyata

 

Title:

Vice President

 

 

 

 

 

AMERICAN AGCREDIT, PCA

 

 

 

 

 

By:

/s/ Dennis P. Regli

 

Name:

Dennis P. Regli

 

Title:

Vice President

 

--------------------------------------------------------------------------------